

EXHIBIT 10.1
December 12, 2016


Kevin G. Wills


Dear Kevin,
It is with great pleasure that I confirm our offer to appoint you as Chief
Financial Officer of Coach, Inc. (“Coach” or the “Company), reporting to Victor
Luis, Chief Executive Officer of Coach. Upon effectiveness of the appointment,
you will be a member of the Company’s Operating Group. You will be considered an
“officer” under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as well as an “Executive Officer” of Coach pursuant to
Rule 3b-7 of the Exchange Act.
This letter details your base salary, bonus opportunity, annual equity
opportunity, joining compensation and other benefits. It also lays out the
conditions of your employment. If you accept our offer, you agree to start in
your new role as early as possible, on a date (the “Effective Date”) to be
determined, and hopefully before February 6th, 2017.
1.
Base Salary



$750,000 per annum.
Your salary will be paid bi-weekly on every other Friday and will be paid less
withholding and deductions authorized under applicable law.


Performance reviews are typically conducted at the end of our fiscal year, which
presently runs from approximately July 1 through June 30. Any merit increases
for which you may be eligible would be determined at that time, and would take
effect in September. You will be eligible for a merit increase in September
2017.
2.
Incentive Compensation



You will be eligible to participate in the Coach, Inc. 2013 Performance-Based
Annual Incentive Plan ("SOPS"), a cash incentive program under which your payout
is based on Coach’s financial performance (as well as your individual
performance), subject to its terms and conditions. Your target bonus will be
100% of your salary actually earned during the fiscal year. The actual bonus
payout may range from 0% of target for performance below established thresholds
to 200% of target for maximum performance, with performance components, measures
and target values to be established by the Company’s Board of Directors or the
Human Resources Committee of the Board of Directors (the “Committee). You will
be eligible for SOPS beginning in fiscal year 2017, and any such SOPS bonus
earned will be pro-rated in accordance with the Effective Date.


















Page 1 of 11

--------------------------------------------------------------------------------




Any SOPS bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with Coach on the SOPS bonus payment date
in order to be eligible to receive any such SOPS bonus payment. If you resign
your employment or are terminated for "cause," you are not eligible for this
bonus for the fiscal year in which your employment is terminated. For the
purposes of this letter, termination “cause” is defined in the Addendum. Please
refer to the My Pay section of Coach’s intranet, Coachweb, for the governing
terms and conditions of the SOPS bonus plan. In addition, Coach’s Board of
Directors has adopted an incentive repayment policy (attached) for members of
the Operating Group, which you must sign and return to me coincident with your
acceptance of this offer.
3.
Special New Hire Compensation



You will receive a gross sign-on cash bonus of $1,500,000, 50% of which will be
payable within six (6) weeks of the Effective Date, and 50% on your 6 month
anniversary, subject to normal tax withholding. In accepting our offer, you (i)
agree that, to the extent you receive a bonus from your prior employer for its
fiscal year 2016 (“prior bonus”), you will repay us a portion of your sign-on
bonus equal to the amount of such prior bonus, up to a maximum of $1,500,000,
and (ii) you will repay the full amount of your sign-on cash bonus, less any
amount previously paid to Coach under paragraph (3)(i) above, if you resign your
employment within 24 months of your Effective Date, or if your employment is
terminated for “cause,” as defined in the Addendum. Full repayment of this
sign-on bonus must occur within one (1) month of your termination date.
4.
Equity Compensation



Your compensation package includes a guideline annual equity grant value of
$1,400,000, to be granted in a fixed proportion of different equity vehicles as
determined annually by the Committee and normally granted in August, which may
include restricted stock units ("RSUs"), performance restricted stock units
("PRSUs"), and/or stock options. Notwithstanding your joining grant outlined
below, Executive Officers of Coach, of which you will be one, currently receive
the following mix of equity vehicles: 20% RSU’s, 40% PRSU’s and 40% stock
options. Currently, PRSUs cliff vest on the third anniversary of the grant date
and may vest between 0 to 200% of target shares depending on performance. RSUs
vest on the third anniversary of the grant date and stock options are
exercisable one third each year over three years beginning on the first
anniversary of the grant date, in each case, subject to your continued
employment or other service with Coach from the grant date to each applicable
vesting date. Any future equity grants will be determined based on your
position, performance, time in job and other criteria Coach determines it its
discretion, which are subject to change. All equity awards are subject to
approval by the Committee.
Your joining grant, with a grant value of $3,500,000 will be made on the first
Monday of the fiscal month coincident with or following your Effective Date, and
will be granted 100% as RSU’s, the number of RSUs you receive will be based on
the grant price on the day of grant. The RSUs for your joining grant will vest
pro rata over four years 25%, 25%, 25%, 25%, subject to your continued
employment or other service with Coach.


You are subject to the terms and conditions of the grant agreements, including,
but not limited to, the provisions relating to claw back of equity gains in
certain post-employment scenarios. Notwithstanding anything to the contrary in
this letter, the terms of the Amended and Restated Coach, Inc. 2010 Stock
Incentive Plan (Amended and Restated as of September 23, 2016) (as it may be
amended from time to time, the "Stock Plan") and related grant agreements, as
they may be changed from time to time, are controlling.


Page 2 of 11

--------------------------------------------------------------------------------




For the avoidance of doubt, upon termination of your employment by the Company
without Cause or by you for Good Reason, your joining grant will continue to
vest during the severance period to the extent that such awards would have
become vested had you remained employed through the end of the severance period.
In the event of your death or Permanent and Total Disability, your joining grant
shall become fully vested as of the date of your death or Permanent and Total
Disability.


5.
Severance



If your employment at Coach should cease involuntarily for any reason other than
for "cause" (e.g., position elimination) or if you resign for “good reason”
(each as defined in the attached addendum), you will be eligible to receive
twelve (12) months of base salary under the Coach, Inc. Severance Pay Plan,
subject to its terms and conditions (including with regard to the time and form
of payment). For more information, please view the Severance Plan document on
Coachweb or contact Human Resources. To receive separation pay, you will be
required to sign a waiver and release agreement in the form provided by Coach.
This agreement will include restrictions on your ability to compete with Coach
and solicit Coach employees.


6.
Section 409A of the Internal Revenue Code



It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
("Section 409A") and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A. This letter
will be administered and interpreted in a manner consistent with this intent,
and, notwithstanding any provision of this letter to the contrary, in the event
that Coach determines that any amounts payable hereunder would be immediately
taxable to you under Section 409A, Coach reserves the right (without any
obligation to do so or to indemnify you for failure to do so) to amend this
letter to satisfy Section 409A or be exempt therefrom (which amendment may be
retroactive to the extent permitted by Section 409A).
Notwithstanding any other provision of this letter, if you are a "specified
employee" within the meaning of Treas. Reg. §1.409A-1(i)(1), then the payment of
any amount or the provision of any benefit under this letter which is considered
deferred compensation subject to Section 409A shall be deferred for six (6)
months after your "separation from service" or, if earlier, the date of your
death to the extent required by Section 409A(a)(2)(B)(i) (the "409A Deferral
Period"). In the event payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on Coach’s first standard payroll date that arises on or after the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled. For purposes of any provision of this letter providing for
reimbursements to you, such reimbursements shall be made no later than the end
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall the unused reimbursement amount during one
calendar year be carried over into a subsequent calendar year. For purposes of
this letter, you shall not be deemed to have terminated employment unless you
have a "separation from service" within the meaning of Treas. Reg. §
1.409A-1(h). All rights to payments and benefits under this letter shall be
treated as rights to receive a series of separate payments and benefits to the
fullest extent allowed by Section 409A. In no event shall any liability for
failure to comply with the requirements of Section


Page 3 of 11

--------------------------------------------------------------------------------




409A be transferred from you or any other individual to Coach or any of its
affiliates, employees or agents.
7.
Benefits



Your other major benefits will include medical, dental, vision, life insurance,
short and long term disability, Employee Stock Purchase Plan, employee discount
program and 25 business days of vacation per calendar year, as generally
provided by the Company at a comparable level in accordance with the plans,
practices and programs of the Company, and subject to your satisfaction of
applicable eligibility requirements. These benefits are subject to change from
time-to-time in the discretion of Coach. We are enclosing a summary of executive
benefits highlighting these programs in Your Coach Benefits Summary Kit.


8.
Confidentiality



Coach believes strongly in respecting the proprietary rights of third parties
and expects each of its employees to honor their confidentiality obligations to
former employers. Accordingly, we expect you to fully comply with any and all
obligations you may have, including non-compete, non-solicitation and
confidentiality obligations. Coach does not want, and specifically instructs you
to maintain in confidence, and not destroy, delete or alter, all information
which is confidential and/or proprietary to your current and former employers.
As a reminder, we are offering you this position based upon your talent and the
skills you have acquired throughout your career.
As an employee of Coach, and as a part of this offer, you will be subject to
various Company policies set forth in the attached Addendum as well as those set
forth in the Your Coach Benefits Summary Kit that accompanies this offer. Such
policies include, but are not limited to the following:
•
Incentive Repayment Policy;

•
Executive Stock Ownership Policy;

•
Notice of Intent to Terminate Employment;

•
Post-Employment Restrictions; and

•
Other Terms and Conditions of Employment.



By accepting this offer, you are also expressly accepting to be bound by and
adhere to the Company policies set forth in the attached Addendum and in the
packet of materials that accompany this offer letter. This letter, along with
the documents attached hereto or referred to herein, constitutes the entire
agreement and understanding between you and Coach with respect to your
employment, and supersedes all prior discussions, promises, negotiations and
agreements (whether written or oral) between you and Coach.


















Page 4 of 11

--------------------------------------------------------------------------------




Kevin, we are excited at the prospect of your joining us at Coach. This letter
and the documents attached hereto constitutes Coach’s entire offer. As you
review this offer, please feel free to contact me with any questions. To accept
the offer, and acknowledge you are not relying on any promise or representation
that is not contained in this letter, please sign in the space below and return
one of the attached copies to me no later than December 14th 2016.
Sincerely,




/s/ Sarah J. Dunn______________________
Sarah J. Dunn
Global Human Resources Officer
Coach, Inc.
 
Agreed and accepted by:
/s/ Kevin Wills_____________ 12/12/16__________________
Kevin Wills               Date




































Page 5 of 11

--------------------------------------------------------------------------------




ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT


As an employee of Coach, you will be subject to the following policies. Please
sign the acknowledgement at the end noting your understanding and agreement.


1.
Incentive Repayment Policy



Coach’s Board of Directors has adopted an incentive repayment policy affecting
all performance-based compensation Coach pays to members of its Operating Group.
Information on this policy is attached. You agree that you remain subject to
this repayment policy and that it may change from time-to-time as the Committee
deems appropriate and/or as is required by law.


2.
Executive Stock Ownership Policy



Coach’s Board of Directors has implemented a stock ownership policy for all Vice
Presidents and above. Information on this policy and the recommended amounts of
stock ownership for your position is attached. As an Operating Group member and
Section 16(b) officer of Coach, you will be required to obtain pre-approval of
all Coach stock transactions from the Coach Law Department.


3.
Notice of Intent to Terminate Employment



If at any time you elect to terminate your employment with Coach, including a
valid retirement from Coach, but excluding as a result of your Permanent and
Total Disability (as defined below), you agree to provide six (6) months’
advance written notice of your intent to terminate your employment and such
notice shall be provided via email to the Chief Executive Officer and Global
Human Resources Officer. After you have provided your required notice, you will
continue to be an employee of Coach. Your duties and other obligations as an
employee of Coach will continue and you’ll be expected to cooperate in the
transition of your responsibilities. Coach shall, however, have the right in its
sole discretion to direct that you no longer come to work or to shorten the
notice period. Nothing herein alters your status as an employee at-will. Coach
reserves all legal and equitable rights to enforce the advance notice provisions
of this paragraph. You acknowledge and agree that your failure to comply with
the notice requirements set forth in this paragraph shall result in: (i) Coach
being entitled to an immediate injunction, prohibiting you from commencing
employment elsewhere for the length of the required notice, (ii) Coach being
entitled to claw back any bonus paid to you within 180 days of your last day of
employment with Coach, (iii) the forfeiture of any unpaid bonus as of your last
day of employment with Coach, (iv) any unvested equity awards or vested stock
options held by you shall be automatically forfeited on your last day of
employment with Coach, and (v) Coach being entitled to claw back any Financial
Gain (as defined below) you realize from the vesting of any Coach equity award
within the twelve (12) month period immediately preceding your last day of
employment with Coach. “Financial Gain” shall have the meaning set forth in the
various equity award grant agreements that you receive during your employment
with Coach. In the event you terminate your employment due to your Permanent and
Total Disability, you will be deemed to have satisfied the advance notice
requirement set forth above and will not be subject to the penalties, and Coach
will not have the remedies, set forth in clauses (i) through (v) of this Section
3. For purposes of this Addendum, “Permanent and Total Disability” means that
you are unable to engage in any substantial gainful activity by reason of any
medically determinable




Page 6 of 11

--------------------------------------------------------------------------------




physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve months.


4.
Post-Employment Restrictions



(a) Non-Competition. You are prohibited from, directly or indirectly,
counseling, advising, consulting for, becoming employed by or providing services
in any capacity to a “competitor” (as defined below) of Coach or any of its
operating divisions, subsidiaries or affiliates (collectively, the “Coach
Group”) during your employment and the twelve (12) month period beginning on
your last day of employment with Coach (the “Restricted Period”).


“Competitor” includes: the companies, together with their respective
subsidiaries, parent entities, and all other affiliates as set forth on Exhibit
A, attached hereto (such companies subject to change from time-to-time as posted
on Coach’s intranet, Coachweb). In the event your employment is terminated for
any reason (other than for “cause,” as defined below) and Coach, at its sole
discretion, elects to enforce its right to enjoin you from joining a competitor
at any time during the Restricted Period, including prohibiting you from
engaging in any of the activities prohibited by this Section 4(a), Coach shall
compensate you at your most recent base salary, subject to usual withholdings,
to be paid monthly, during the remainder of the Restricted Period. The foregoing
payments will be made to you solely to the extent that severance or other
termination payments are not paid to you during the remainder of the Restricted
Period. Nothing herein shall impact or limit your right to receive any severance
payments and benefits pursuant to the terms of your offer letter, except that it
is expressly understood and agreed that (i) you will not be entitled to receive
payments pursuant to this paragraph during any period you are receiving
severance or other termination payments and (ii) your receipt of any severance
or other termination payments shall not impact Coach’s right to enforce its
rights under this Section 4(a) or otherwise.


You agree that if you are offered and desire to accept employment with, or
provide consulting services to, another business, person or enterprise,
including, but not limited to, a “competitor,” during the Restricted Period, you
will promptly inform Coach’s Global Human Resources Officer, in writing, of the
identity of the prospective employer or entity, your proposed title and duties
with that business, person or enterprise, and the proposed starting date of that
employment or consulting services. You also agree that you will inform that
prospective employer or entity of the terms of these provisions. Failure to
abide by the requirements of this Section 4(a) will also be deemed a failure to
provide the required advance written notice set forth above under Notice of
Intent to Terminate Employment.


(b) Non-Solicitation. You agree that during the Restricted Period, you will not,
directly or indirectly, whether alone or in association with or for the benefit
of others, without the prior written consent of Coach, hire or attempt to hire,
employ or solicit for employment, consulting or other service, any officer,
employee or agent of the Coach Group (each, a “Protected Person”), or encourage,
persuade or induce any Protected Person to terminate, diminish or otherwise
alter such Protected Person’s relationship with the Coach Group.


For purposes of Section 4(b) and to avoid any ambiguity, you and Coach agree
that it will be a rebuttable presumption that you solicited any Protected Person
if such Protected Person commences employment or other service for or on behalf
of you or any entity to which you provide services or terminates, diminishes or
otherwise alters such Protected Person’s relationship with the Coach Group prior
to the end of the Restricted Period.




Page 7 of 11

--------------------------------------------------------------------------------




(c) Non-Interference. During the Restricted Period, you will not, directly or
indirectly, whether alone or in association with or for the benefit of others,
whether as an employee, owner, stockholder, partner, director, officer,
consultant, advisor or otherwise, assist, attempt to or encourage (i) any
vendor, supplier, customer or client of, or any other person or entity in a
business relationship with, the Coach Group to terminate, reduce, limit or
otherwise alter such relationship, whether contractual or otherwise, (ii) any
prospective vendor, supplier, customer or client not to enter into a business or
contractual relationship with the Coach Group or (iii) to impair or attempt to
impair any relationship, contractual or otherwise, between the Coach Group and
any vendor, supplier, customer or client or any other person or entity in a
business relationship with the Coach Group.


(d) Remedies. You acknowledge that compliance with this Section 4 is necessary
to protect the business, good will and proprietary and confidential information
of the Coach Group and that a breach or threatened breach of any provision in
this Section 4 will irreparably and continually damage the Coach Group, for
which money damages may not be adequate. Accordingly, in the event that you
breach any provision in this Section 4, you will forfeit any remaining earned
but unpaid bonus and Coach shall be entitled to claw back any bonus paid to you
within 180 days of your last day of employment with Coach. In addition, Coach
will be entitled to preliminarily or permanently enjoin you from violating
Section 4 in order to prevent the continuation of such harm.


(e) Reasonableness of Restrictions. You acknowledge: (i) that the scope and
duration of the restrictions on your activities under Section 4 are reasonable
and necessary to protect the legitimate business interests, goodwill and
confidential and proprietary information of the Coach Group; (ii) that the Coach
Group does business worldwide and, therefore, you specifically agree that, in
order to adequately protect the Coach Group, the scope of the restrictions in
this provision is reasonable; and (iii) that you will be reasonably able to earn
a living without violating the terms of these provisions.


(f) Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants in Section 4, or any part of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court of competent jurisdiction determines that any of
the covenants in Section 4, or any part of them, is invalid or unenforceable
because of the geographic or temporal scope of such provisions, such court shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable. You agree that in the event that any court of competent
jurisdiction finally holds that any provision of this Section 4 constitutes an
unreasonable restriction against you, such provision shall not be rendered void
but shall apply to such extent as such court may judicially determine
constitutes a reasonable restriction under the circumstances.


5.
Other Terms and Conditions of Employment



If you accept Coach’s offer, our relationship is "employment-at-will." That
means you are free, at any time, for any reason, to end your employment with
Coach and that Coach may do the same, subject to the advance notice requirements
set forth above under Notice of Intent to Terminate Employment.


For the purposes of this letter, termination for “cause” means a determination
by Coach that your employment should be terminated for any of the following
reasons: (i) your violation of the Coach Employee Guide or any other written
policies or procedures of Coach, (ii) your


Page 8 of 11

--------------------------------------------------------------------------------




indictment, conviction of, or plea of guilty or nolo contendere to, a felony or
a crime involving moral turpitude, (iii) your willful or grossly negligent
breach of your duties, (iv) any act of fraud, embezzlement or other similar
dishonest conduct, (v) any act or omission that Coach determines could have a
material adverse effect on Coach, including without limitation, its reputation,
business interests or financial condition, (vi) your failure to follow the
lawful directives of the Chief Executive Officer or other officer of Coach to
whom you report, or (vii) your breach of this offer letter or any other written
agreement between you and Coach or any of its affiliates.


For any dispute arising between the parties regarding or relating to this letter
and/or any aspect of your employment, the parties hereby consent to the
exclusive jurisdiction in the state and Federal courts located in New York, New
York. This Agreement will be construed and enforced in accordance with the laws
of the state of New York, without regard to conflicts of laws principles.
You have “Good Reason” to resign your employment upon the occurrence of either
of the following without your consent: (i) failure of the Company to continue
you in the position of Chief Financial Officer or (ii) relocation of the
Company's executive offices more than 50 miles outside of New York, New York;
provided, however, that notwithstanding the foregoing you may not resign your
employment for Good Reason unless: (x) you provide the Company with at least 30
days prior written notice of your intent to resign for Good Reason (which notice
is provided not later than the 60th day following the occurrence of the event
constituting Good Reason) and (y) the Company does not remedy the alleged
violation(s) within such 30-day period.
Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the Committee and you. Coach may in its
discretion add to, discontinue, or change compensation, duties, benefits and
policies. Nothing in the preceding two sentences shall be construed as
diminishing the financial obligations of either of the parties hereunder,
including, without limitation, Coach’s obligations to pay salary, bonus, equity
compensation, severance etc., pursuant to the pertinent provisions set forth
above. All payments made hereunder are subject to the usual withholdings
required by law. In the event of a breach by you of any provision of this offer
letter and/or any of the Company policies which are included herewith, you agree
to reimburse Coach for any and all reasonable attorney’s fees and expenses
related to the enforcement of this agreement, including, but not limited to, the
clawback of gains specified hereunder.








































Page 9 of 11

--------------------------------------------------------------------------------




Our offer of employment is contingent on the following:
•
Formal ratification of this agreement by the Human Resources Committee;

•
You passing a credit/background check and verification of your identity and
authorization to be employed in the United States;

•
Your returning a signed copy of this offer letter by December 14th 2016,; 

•
Your agreement to be bound by, and adhere to, all of Coach’s policies in effect
during your employment with Coach, including the Executive Stock Ownership
Policy and Incentive Repayment Policy, and our Confidentiality, Information
Security and Privacy Agreement; and

•
The terms and conditions of individual equity award agreements.



Agreed and Accepted by:


/s/ Kevin Wills_________________ 12/12/16__________________
Kevin Wills                 Date


















































































Page 10 of 11

--------------------------------------------------------------------------------




EXHIBIT A


Competitor List
(as of November 2016)
        
Burberry Group PLC
Cole Haan LLC
Fast Retailing Co., Ltd.
Fung Group
G-III Apparel Group, Ltd.
The Gap, Inc.
Kering
J. Crew Group, Inc.
Kate Spade and Company
L Brands, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Michael Kors Holdings Limited
PVH Corp.
Prada, S.p.A.
Proenza Schouler, LLC
Rag & Bone, Inc.
Ralph Lauren Corporation
Tory Burch LLC
Tumi Holdings, Inc.
V.F. Corporation


Page 11 of 11